DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 01/21/2021. Claims 16, 18-29, and 31-35 are pending in the case. Claims 17 and 30 have been cancelled. Claims 16, 23, and 35 are independent claims.

Response to Arguments
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21, 28, 33, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the model" in the first line. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the model values" in the third line.  There is insufficient antecedent basis for this limitation in the claim.
28 recites the limitation "the training data" in the second line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the preparing at least one state" on the first and second lines. There is insufficient antecedent basis for this limitation in the claim. While claim 23, from which claim 33 depends, recites “preparing at least one quantum state,” the mixed use of “one state” and “one quantum state” is confusing and renders the claim indefinite.
Claim 34 recites the limitation "the preparing at least one state" on the first and second lines. There is insufficient antecedent basis for this limitation in the claim. While claim 23, from which claim 34 indirectly depends, recites “preparing at least one quantum state,” the mixed use of “one state” and “one quantum state” is confusing and renders the claim indefinite.
Regarding claim 35, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 16, 19, 21, 22, and 35 are rejected under 35 U.S.C. § 103 as being unpatentable over Dumoulin et al. (Dumoulin, Vincent, Ian J. Goodfellow, Aaron Courville, and Yoshua Bengio. "On the Challenges of Physical Implementations of RBMs." arXiv preprint arXiv:1312.5258 (Oct., 2013), hereinafter Dumoulin) in view of Macready et al. (U.S. Pat. App. Pub. No. 2014/0187427, hereinafter Macready), Yapage (Yapage, Nihal. "Information geometrical study of quantum Boltzmann machines." (2008), hereinafter Yapage), and Ozsols et al. (U.S. Pat. No. 8,892,857, hereinafter Ozsols).

As to independent claim 16, Dumoulin teaches:
A method of efficiently training a Boltzmann machine, comprising (Abstract, learning the model. Page 2, section entitled RBM Learning):
… receiving a specification of a Boltzmann machine, an objective function, and associated training data (Page 1200, Restricted Boltzmann machines, an RBM is a ∈ V for 1 ≤ t ≤ T), training an RBM is most commonly done via an approximation to the gradient of the log-likelihood with respect to the model parameters ϴi, elements of the parameter vector ϴ, et seq.), and
in a quantum computer, determining at least one gradient of the objective function (Page 3, The D-Wave system, train using sampling-based approximations to the log likelihood gradient) by:…
based on the at least one gradient of the objective function, specifying at least one visible bias, at least one hidden bias or at least one weight of the Boltzmann machine so as to produce a trained Boltzmann machine (Page 3, The D-Wave system, where J is analogous to the weights of a Boltzmann machine and g is analogous to its biases, An RBM with f0; 1g states h and v encoded with weights W and biases b and c can be converted to use {-1, 1} states via the mapping, and partition the D-Wave Two system into visible and hidden states).
While Dumoulin teaches drawing samples from an RBM on a classical digital computer (page 1, left column), and that the sampled states remain digital (page 1, right column), Dumoulin does not appear to expressly teach with a classical computer.
Regardless, Macready teaches with a classical computer (Figure 11, digital computer 1101).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the D-Wave based system for RBM model training of Dumoulin to include the hybrid D-Wave system of Macready to operate a quantum processor as a sample generator in order to abstract away the complicated inner workings of the quantum processor 
Dumoulin as modified by Macready does not appear to expressly teach based on the specification of the Boltzmann machine, preparing a plurality of qubits to represent a Gibbs distribution; and producing the at least one gradient of the objective function by sampling the states of each of the plurality of qubits.
However, Yapage teaches based on the specification of the Boltzmann machine, preparing a plurality of qubits to represent a Gibbs distribution (Section 3.1, definition of quantum Boltzmann machine (QBM), each element is represented as a quantum bit (qubit). Section 3.2.1, this method to generate a random sequence X1, X2, ... , Xn subject to P(x1, ... , Xn) by the use of conditional distributions is generally called the Gibbs sampler); and producing the at least one gradient of the objective function by sampling the states of each of the plurality of qubits (Section 3.2.1, apply the method of Gibbs sampler to generate ρ. According to the Gibbs sampler, the state converges to ρ by repeating this process for sufficiently many times).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the D-Wave based system for RBM model training of Dumoulin as modified by Macready to include the quantum Boltzmann machine techniques of Yapage as a way to provide a quantum extension to Boltzmann machines (see Yapage at abstract).
Dumoulin as modified by Macready and Yapage does not appear to expressly teach adding a qubit to the plurality of qubits and applying a rotation operator.
However, Ozsols teaches adding a qubit to the plurality of qubits and applying a rotation operator (Figure 7, one ancillary register with the primary registers 702, and rotation of the ancillary register 706. Column 1, lines 58-66, the initial quantum state is initialized with a set of primary registers for the initial quantum state and with at least one ancillary register. The initial quantum state is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the D-Wave based system for RBM model training of Dumoulin as modified by Macready and Yapage to include the ancilla qubit technique of Ozsols to allow for simulations that seek to sample from distributions that are defined on some extremely high-dimensional spaces (see Ozsols at column 1, lines 41-51).
As to dependent claim 19, Dumoulin further teaches in the quantum computer, producing a quantum state associated with model values, and… establishing the model values based on sampling of the quantum state (Page 3, left column, one can draw samples from a Boltzmann machine using the D-Wave Two system just by performing this linear conversion of the parameters prior to requesting the sample).
While Dumoulin teaches drawing samples from an RBM on a classical digital computer (page 1, left column), and that the sampled states remain digital (page 1, right column), Dumoulin does not appear to expressly teach in a classical computer.
Regardless, Macready teaches in a classical computer (Figure 11, digital computer 1101).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the D-Wave based system for RBM model training of Dumoulin to include the hybrid D-Wave system of Macready to operate a quantum processor as a sample generator in order to abstract away the complicated inner workings of the quantum processor 

As to dependent claim 21, Dumoulin further teaches in the quantum computer, producing a quantum state associated with data values, and in the classical computer, revising the model values based on sampling of the quantum state (Page 3, left column, one can draw samples from a Boltzmann machine using the D-Wave Two system just by performing this linear conversion of the parameters prior to requesting the sample).
While Dumoulin teaches drawing samples from an RBM on a classical digital computer (page 1, left column), and that the sampled states remain digital (page 1, right column), Dumoulin does not appear to expressly teach in a classical computer.
Regardless, Macready teaches in a classical computer (Figure 11, digital computer 1101).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the D-Wave based system for RBM model training of Dumoulin to include the hybrid D-Wave system of Macready to operate a quantum processor as a sample generator in order to abstract away the complicated inner workings of the quantum processor and enable a user to treat the quantum processor as a black box solver invoked from any familiar developer environment via a digital computer system (see Macready at paragraph 16).

As to dependent claim 22, while Dumoulin teaches the quantum state associated with the data values is produced based on a mean-field to a Gibbs distribution (Page 4, left column, mean field for the positive phase. Figures 4-6), Dumoulin does not appear to expressly teach the quantum state associated with the data values is produced based on a mean-field approximation to a Gibbs distribution.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the D-Wave based system for RBM model training of Dumoulin to include the quantum Boltzmann machine techniques of Yapage as a way to provide a quantum extension to Boltzmann machines (see Yapage at abstract).

As to independent claim 35, Dumoulin teaches a method comprising:
A method, comprising (Abstract, learning the model. Page 2, section entitled RBM Learning):…
receiving a training data set, a specification of a deep Boltzmann machine, and an objective function (Page 1200, Restricted Boltzmann machines, an RBM is a probabilistic graphical model that represents a probability distribution over a vector of visible units v, et seq. RBM Learning and Inference, Given some dataset V (vt ∈ V for 1 ≤ t ≤ T), training an RBM is most commonly done via an approximation to the gradient of the log-likelihood with respect to the model parameters ϴi, elements of the parameter vector ϴ, et seq.);…
estimating a gradient of the objective function based on sampling the mean-field state, and determining hidden biases and weights of the deep Boltzmann machine (Page 2, right column, using k Gibbs sampling steps between gradient updates. Figure 1. Figures 4-6. Page 1, left column, RBMs and other Boltzmann machines are the dominant means 
processing an input data example associated with an image, a shape, speech data, a text, an audio recording, a video or a quantum state output by a quantum device such as a quantum computer or simulator based on the Boltzmann machine (Figure 4).
While Dumoulin teaches drawing samples from an RBM on a classical digital computer (page 1, left column), and that the sampled states remain digital (page 1, right column), Dumoulin does not appear to expressly teach in a classical computer.
Regardless, Macready teaches in a classical computer (Figure 11, digital computer 1101).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the D-Wave based system for RBM model training of Dumoulin to include the hybrid D-Wave system of Macready to operate a quantum processor as a sample generator in order to abstract away the complicated inner workings of the quantum processor and enable a user to treat the quantum processor as a black box solver invoked from any familiar developer environment via a digital computer system (see Macready at paragraph 16).
While Dumoulin teaches the quantum state associated with the data values is produced based on a mean-field to a Gibbs distribution (Page 4, left column, mean field for the positive phase. Figures 4-6), Dumoulin as modified by Macready does not appear to expressly teach in a quantum computer, establishing a mean-field state on a plurality of qubits based on a mean-field approximation so as to approximate a Gibbs state.
Yapage teaches in a quantum computer, establishing a mean-field state on a plurality of qubits based on a mean-field approximation so as to approximate a Gibbs state (Section 4.5, Approximation 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the D-Wave based system for RBM model training of Dumoulin as modified by Macready to include the quantum Boltzmann machine techniques of Yapage as a way to provide a quantum extension to Boltzmann machines (see Yapage at abstract).
Dumoulin as modified by Macready and Yapage does not appear to expressly teach adding a qubit to the plurality of qubits and applying a rotation operator.
However, Ozsols teaches adding a qubit to the plurality of qubits and applying a rotation operator (Figure 7, one ancillary register with the primary registers 702, and rotation of the ancillary register 706. Column 1, lines 58-66, the initial quantum state is initialized with a set of primary registers for the initial quantum state and with at least one ancillary register. The initial quantum state is transformed such that the set of primary registers reflects the initial quantum sample states and such that the at least one ancillary register is varied to compose an intermediate quantum state. In addition, the intermediate quantum state is amplified by implementing quantum state rotation. The ancillary register reads on the adding a qubit and the implementing the quantum state rotation reads on the applying a rotation operation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the D-Wave based system for RBM model training of Dumoulin as modified by Macready and Yapage to include the ancilla qubit technique of Ozsols to allow for simulations that seek to sample from distributions that are defined on some extremely high-dimensional spaces (see Ozsols at column 1, lines 41-51).

Claims 23-27, 29, and 31-34 are rejected under 35 U.S.C. § 103 as being unpatentable over Dumoulin in view of Macready, Yapage, Ozsols, and Brassard et al. (Brassard, Gilles, Peter Hoyer, Michele Mosca, and Alain Tapp. "Quantum amplitude amplification and estimation." Contemporary Mathematics 305 (2002): 53-74, hereinafter Brassard).

As to independent claim 23, Dumoulin teaches a method, comprising (Abstract, learning the model. Page 2, section entitled RBM Learning):… determining a distribution of hidden and visible unit values based on the measured state of the added qubit (Page 2, left column, distribution over a vector of visible units and a vector of latent variables (“hidden units”). Page 2, right column, using k Gibbs sampling steps between gradient updates.);… estimating… gradients of an objective function based on the determined distribution of hidden and visible units (Page 2, right column, using k Gibbs sampling steps between gradient updates. Figure 1. Figures 4-6. Page 2, left column, distribution over a vector of visible units and a vector of latent variables (“hidden units”)).
While Dumoulin teaches drawing samples from an RBM on a classical digital computer (page 1, left column), and that the sampled states remain digital (page 1, right column), Dumoulin does not appear to expressly teach in a classical computer.
Regardless, Macready teaches in a classical computer (Figure 11, digital computer 1101).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the D-Wave based system for RBM model training of Dumoulin to include the hybrid D-Wave system of Macready to operate a quantum processor as a sample generator in order to abstract away the complicated inner workings of the quantum processor and enable a user to treat the quantum processor as a black box solver invoked from any familiar developer environment via a digital computer system (see Macready at paragraph 16).

However, Yapage teaches preparing at least one quantum state in a quantum computer to approximate a Gibbs state and sampling the at least one quantum state (Section 3.2.1, this method to generate a random sequence X1, X2, ... , Xn subject to P(x1, ... , Xn) by the use of conditional distributions is generally called the Gibbs sampler); preparing a qubit string storing energy values associated with a plurality of hidden weights and biases (Section 3.1, definition of quantum Boltzmann machine (QBM), each element is represented as a quantum bit (qubit). Section 3.2.1, this method to generate a random sequence X1, X2, ... , Xn subject to P(x1, ... , Xn) by the use of conditional distributions); adding a qubit to the prepared qubit string and applying a rotation operator (Section 3.1, quantum spin-½ with local Hilbert space C2); and applying amplitude estimation to the prepared qubit string with the added qubit (Section 4.5, Approximation processes for QEF and SSQBM, the parameter estimation of SSQBMs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the D-Wave based system for RBM model training of Dumoulin as modified by Macready to include the quantum Boltzmann machine techniques of Yapage as a way to provide a quantum extension to Boltzmann machines (see Yapage at abstract).
Dumoulin as modified by Macready and Yapage does not appear to expressly teach adding a qubit to the prepared qubit string and applying a rotation operator; and… the added qubit and measuring a state of the added qubit.
However, Ozsols teaches adding a qubit to the prepared qubit string and applying a rotation operator (Figure 7, one ancillary register with the primary registers 702, and rotation of the ancillary 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the D-Wave based system for RBM model training of Dumoulin as modified by Macready and Yapage to include the ancilla qubit technique of Ozsols to allow for simulations that seek to sample from distributions that are defined on some extremely high-dimensional spaces (see Ozsols at column 1, lines 41-51).
Dumoulin as modified by Macready, Yapage, and Ozsols does not appear to expressly teach applying amplitude estimation to the prepared qubit string.
However, Brassard teaches applying amplitude estimation to the prepared qubit string applying amplitude estimation to the prepared qubit string (Section 4, amplitude estimation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the D-Wave based system for RBM model training of Dumoulin as modified by Macready, Yapage, and Ozsols to include the quantum probability estimation technique of Brassard to efficiently estimate the success probability a of quantum search algorithms (see Brassard at page 27, paragraph 2.

claim 24, Dumoulin further teaches defining weights or biases for a Boltzmann machine based on the estimated gradients of the objective function (Page 3, The D-Wave system, where J is analogous to the weights of a Boltzmann machine and g is analogous to its biases, An RBM with f0; 1g states h and v encoded with weights W and biases b and c can be converted to use {-1, 1} states via the mapping, and partition the D-Wave Two system into visible and hidden states).

As to dependent claim 25, Dumoulin further teaches processing a data example based on the defined weights and biases of the Boltzmann machine (Page 3, The D-Wave system, where J is analogous to the weights of a Boltzmann machine and g is analogous to its biases, An RBM with f0; 1g states h and v encoded with weights W and biases b and c can be converted to use {-1, 1} states via the mapping, and partition the D-Wave Two system into visible and hidden states).

As to dependent claim 26, Dumoulin further teaches the data example is associated with an image, a shape, speech, a text, an audio recording, a video recording, or a quantum state (Figure 4).

As to dependent claim 27, Dumoulin further teaches updating weights or biases associated with the Boltzmann machine based on gradients of at least one of Boltzmann machine weights, hidden biases, and visible biases (Page 3, The D-Wave system, where J is analogous to the weights of a Boltzmann machine and g is analogous to its biases, An RBM with f0; 1g states h and v encoded with weights W and biases b and c can be converted to use {-1, 1} states via the mapping, and partition the D-Wave Two system into visible and hidden states).

claim 29, Dumoulin further teaches the Boltzmann machine is a deep restricted Boltzmann machine having two or more layers (Page 1, left column, RBMs and other Boltzmann machines are the dominant means of using deep learning).

As to dependent claim 31, Dumoulin further teaches the preparing at least one state in the quantum computer comprises preparing a state associated with model weights, and hidden and variable biases (Page 3, The D-Wave system, where J is analogous to the weights of a Boltzmann machine and g is analogous to its biases, An RBM with f0; 1g states h and v encoded with weights W and biases b and c can be converted to use {-1, 1} states via the mapping, and partition the D-Wave Two system into visible and hidden states).

As to dependent claim 32, Dumoulin further teaches computing a mean-field partition function, wherein the at least one state is based in part on the mean-field partition function (Page 4, left column, mean field for the positive phase. Figures 4-6).

As to dependent claim 33, Dumoulin further teaches the preparing at least one state in the quantum computer comprises preparing a state associated with model weights, and hidden and variable biases, with visible unit fixed so as to correspond to a selected training vector (Page 3, The D-Wave system, where J is analogous to the weights of a Boltzmann machine and g is analogous to its biases, An RBM with f0; 1g states h and v encoded with weights W and biases b and c can be converted to use {-1, 1} states via the mapping, and partition the D-Wave Two system into visible and hidden states).

claim 34, Dumoulin further teaches computing a mean-field partition function, wherein the at least one state is based in part on the mean-field partition function associated with the selected training vector (Page 4, left column, mean field for the positive phase. Figures 4-6).

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Dumoulin in view of Macready, Yapage, Ozsols and Fung et al. (U.S. Pat. App. Pub. No. 2008/0301077, hereinafter Fung).

As to dependent claim 18, the rejection of claim 16 is incorporated.
Dumoulin teaches the objective function is a sum of an average log-likelihood of the training data (Page 3, right column, train using sampling-based approximations to the log likelihood gradient).
Dumoulin as modified by Macready, Yapage, and Ozsols does not appear to expressly teach a regularization function.
Fung teaches a regularization function (Paragraph 8, the log likelihood with some regularization term).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the log likelihood gradient of Dumoulin as modified by Macready, Yapage, and Ozsols to include the regularization technique of Fung to produce better probabilistic modeling (see Fung at paragraph 14).

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Dumoulin in view of Macready, Yapage, Ozsols, and Gao et al. (U.S. Pat. App. Pub. No. 2014/0365201, hereinafter Gao).

As to dependent claim 20, the rejection of claim 19 is incorporated.

However, Gao teaches the model is revised using gradient ascent (Paragraph 4, training approach based on stochastic gradient ascent).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the log likelihood gradient of Dumoulin as modified by Macready, Yapage, and Ozsols to include the gradient ascent technique of Gao to optimize the estimated parameters and maximize the objective function (see Gao at abstract).

Claim 28 is rejected under 35 U.S.C. § 103 as being unpatentable over Dumoulin in view of Macready, Yapage, Ozsols, Brassard, and Fung et al. (U.S. Pat. App. Pub. No. 2008/0301077, hereinafter Fung).

As to dependent claim 28, the rejection of claim 23 is incorporated.
Dumoulin teaches the objective function is associated with a sum of an average log-likelihood of the training data (Page 3, right column, train using sampling-based approximations to the log likelihood gradient).
Dumoulin as modified by Macready, Yapage, Ozsols, and Brassard does not appear to expressly teach a regularization function.
Fung teaches a regularization function (Paragraph 8, the log likelihood with some regularization term).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the log likelihood gradient of Dumoulin as modified by Macready, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer 
/Casey R. Garner/Examiner, Art Unit 2123